            Case 2:21-cv-00133-JRG-RSP Document 6-5 Filed 05/04/21 Page 1 of 2 PageID #: 73

E                                                                                                                              Symmetry Energy Solutions, LLC
                                                                                                                                    1111 Louisiana St. B-241
                                                                                                                                     Houston, TX 77002-5228
                                                                                                                                         symmetryenergy.com




                                                        Symmetry Energy Solutions, LLC
                                                         Invoice for Natural Gas Deliveries
502 SCENIC DRIVE, LLC                                                                         Customer ID:
Attn: DeDee Stump                                                                             Invoice Number:
                                                                                              Invoice Date:                                 3/16/2021
Longview, TX 75601-5320                                                                       Due Date:                                    04/05/2021



                                             Volume History                                   Delivery Period:                                 Feb-21
        Period            MMBtu            Period        MMBtu      Period      MMBtu         Volume(MMBtu)                                   837.000
        Jan 21              832.00         Sep 20          186.00   May 20        211.00      Total Current Charges:                       $17,004.02
        Dec 20              748.00         Aug 20          182.00   Apr 20        248.00      Prior Balance:                                    $0.00
        Nov 20              257.00         Jul 20          188.00   Mar 20        301.00      Late Fee:                                         $0.00
        Oct 20              215.00         Jun 20          199.00   Feb 20        686.00      Total Amount Due:                          $17,004.02

                                                                                                  DO NOT PAY – TO BE DRAFTED
  The extreme and unprecedented weather event that began on or around February 12, 2021 (“Winter Storm Uri”) impacted a
  substantial portion of the continental United States, severely disrupting the supply, transportation, and distribution of natural gas
  across a multitude of pipeline systems. Transporters across the country, including interstate pipelines, intrastate pipelines and local
  distribution companies issued curtailment notices, operational flow and other similar orders severely restricting the flow of natural
  gas. This invoice reflects the applicable charges received to date associated with February account activity which reflects the market
  impact of Winter Storm Uri. Symmetry reserves all rights. If you have questions, please contact
  sales.support@symmetryenergy.com.




                                     ONLINE                                        CONTACT US                                         PAYMENT OPTIONS



                                                             For Billing Inquires                         Online Bill Pay
Manage your account at
                                                             Heather Chapman at 281-969-3462              Please visit https://symmetryenergy.com/portal
https://symmetryenergy.com/portal
                                                             heather.chapman@symmetryenergy.com
                                                                                                          Wire & ACH Payments
                                                             General Inquiries
                                                                                                          Please use the remittance stub information,
                                                             Sales Support at 800-495-9880
                                                                                                          Name, Invoice Number, and Customer ID.
                                                             Sales.Support@SymmetryEnergy.com


Electronic (Wire/ACH/myCES) payment preferred. Please include information below with payment to ensure timely posting to customer
account. Payment remittance information can be emailed to ar@symmetryenergy.com

                                                                                                              Customer ID:
                                                                                                            Delivery Period:                        Feb-21
Send Wire/ACH To:                                            Mail all other remittances to:                Invoice Number:
ABA# 111000614 for ACH                                       Symmetry Energy Solutions, LLC                   Invoice Date:                      3/16/2021
ABA# 021000021 for WIRE                                      Chase Lockbox                                Current Charges:                      $17,004.02
JP Morgan Chase Bank, Houston, Texas                         P.O. Box 301149                                 Prior Balance:                          $0.00
Account# 100080578                                           Dallas, TX 75303-1149                                Late Fee:                          $0.00
Beneficiary: Symmetry Energy Solutions, LLC                                                           Total Amount Due:                        $17,004.02
                                                                                                              Due Date:                        04/05/2021

Late fees will be assessed if payment is received after the due date as stated in the contract.                   DO NOT PAY – TO BE DRAFTED



Tuesday, March 16, 2021 4:05:55 PM                                  Invoice #         , Page 1 of 2
For Office Use Only:     502 SCENIC DRIVE, LLC-179384
            Case 2:21-cv-00133-JRG-RSP Document 6-5 Filed 05/04/21 Page 2 of 2 PageID #: 74

                                                                                                           Symmetry Energy Solutions, LLC
                                                                                                                1111 Louisiana St. B-241
                                                                                                                 Houston, TX 77002-5228
                                                                                                                     symmetryenergy.com


                                                        Account Detail for Feb-21

502 Scenic LLC-H21695                                          Centerpt Entex TX                                       Account:
Service Address: 502 Scenic Dr, Longview, TX 75604-0000
CURRENT DELIVERY
Billing Period: February 2021
COMMODITY CHARGES
      Description                                                                      MMBtu                   Price                 Amount
      Natural Gas Sales                                                               837.000              3.067904                 $2,567.84
                                                                                      837.000                                       $2,567.84
OTHER CHARGES
   Description                                                                            MMBtu               Price                  Amount
   Gross Receipts Tax Pass Through Utility Cycle 02/01/2021 to                                                                        $63.54
   02/28/2021
   Incremental Supply Cost                                                                                                         $13,234.20
   LDC Fuel                                                                            17.082              2.770000                    $47.32
   Transport Charge                                                                   837.000              0.146800                   $122.87
   Utility Pass-Through Charges Utility Cycle 02/01/2021 to 02/28/2021                                                                $968.25
                                                                                                                                   $14,436.18
TAXES
   Description                                                                                                 Rate                  Amount
                                                                                                                                        $0.00
                                                                                          Account Total:                          $17,004.02




Tuesday, March 16, 2021 4:05:55 PM                       Invoice #        , Page 2 of 2
For Office Use Only:     502 SCENIC DRIVE, LLC-179384
